Citation Nr: 1043636	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO. 04-42 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for 
the service-connected left knee instability.

2. Entitlement to a compensable rating for bilateral pes planus.

3. Whether new and material evidence has been submitted to reopen 
a claim for service connection for residuals of a neck injury 
(neck disorder).

4. Whether new and material evidence has been submitted to reopen 
a claim for service connection for residuals of an upper back 
injury (back disorder).

5. Whether new and material evidence has been submitted to reopen 
a claim for service connection for degenerative joint disease of 
the right knee (right knee disorder).

6. Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 31, 1981, to April 
18, 1990. He had a bad conduct discharge from a second period of 
service from April 19, 1990, to February 11, 1991.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The appeal 
was remanded for additional development in October 2005, March 
2008, and April 2009. The Veteran attended a hearing before the 
undersigned in February 10, 2009.

With respect to the submission of new and material evidence, the 
Board notes that it is not bound by the RO's determination and 
is, in fact, required to conduct an independent new and material 
evidence analysis in claims involving final rating decisions. See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The appeal for service connection for sleep apnea, appeal to 
reopen a claim for service connection for a neck disorder, appeal 
to reopen a claim for service connection for a right knee 
disorder, and appeal to reopen a claim for service connection for 
a back disorder are discussed in the REMAND portion of this 
decision and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1. The Veteran's left knee disability is characterized by slight 
instability and degenerative arthritis.

2. The Veteran's bilateral pes planus is manifested by complaints 
of foot pain, swelling of the feet, and excessive pronation.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for 
left knee instability have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DC's) 5003, 5024, 5257, 5260, 5261 (2010).

2. The criteria for a separate 10 percent evaluation for 
degenerative arthritis of the left knee have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes (DC's) 5003, 5024, 5257, 
5260, 5261 (2010). 

3. The criteria for a 30 percent evaluation, and no more, for 
bilateral pes planus are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b) (1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5276 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010). Under the VCAA, when VA receives a claim, it 
is required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim; that VA will seeks to 
provide; and that the claimant is expected to provide. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of 
a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show: (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or (3) 
that a benefit could not have been awarded as a matter of law. 
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a claim for an increased evaluation, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

With regard to the left knee claim, where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has been 
more than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Dingess, 
supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements. Goodwin 
v. Peake, 22 Vet.App. 128 (2008). That burden has not been met in 
this case. 

With regard to the bilateral pes planus claim, the VCAA duty to 
notify was satisfied by way of a letter sent to the appellant in 
September 2006 that fully addressed all notice elements. The 
letter informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence. An April 2007 letter 
provided the Veteran with notice as to what type of information 
and evidence was needed to establish a disability rating and the 
possible effective date of the benefits. In any event, in his 
statements the Veteran demonstrated his actual knowledge of the 
elements necessary to substantiate his claims. See Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005). The claim was 
subsequently adjudicated in a July 2010 Supplemental Statement of 
the Case (SSOC)

There is no indication that the Veteran has any evidence in his 
possession that is needed for full and fair adjudication of this 
claim, and the Board finds that the notification requirements of 
the VCAA have been satisfied as to timing and content. Therefore, 
adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development. This includes assisting in the procurement of 
service treatment records and pertinent treatment records, as 
well as providing an examination when necessary. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159. In this case, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran. 
See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained 
service treatment records, private treatment records, and VA 
outpatient records, as well as VA examinations as recent as 
October 2009. Therefore, the available medical evidence and 
records have been obtained in order to make an adequate 
determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran is 
required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 
(2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service treatment records and all other evidence of record 
pertaining to the history of the Veteran's service-connected 
disability. The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes. The Board is of the 
opinion that this case presents no evidentiary considerations, 
except as noted below, that would warrant an exposition of the 
remote clinical history and findings pertaining to the disability 
at issue.

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4. Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath, supra. However, 
where an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings. Thus, the Board has considered whether the 
Veteran is entitled to staged ratings at any time during the 
appeal period. The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods. 
See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

1. Left Knee

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown, 8 
Vet. App. 202 (1995). The factors of disability affecting joints 
are reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and pain 
on movement. 38 C.F.R. § 4.45. 
 
Included within 38 C.F.R. § 4.71a are multiple DC's that evaluate 
impairment resulting from service-connected knee disorders, 
including DC 5256 (ankylosis), DC 5257 (other impairment, 
including recurrent subluxation or lateral instability), DC 5258 
(dislocated semilunar cartilage), DC 5259 (symptomatic removal of 
semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 
(limitation of extension), DC 5262 (impairment of the tibia and 
fibula), and DC 5263 (genu recurvatum).

The Veteran receives a 10 percent rating under Diagnostic Code 
5257 for his service connected left knee instability. Under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is 
warranted for recurrent subluxation or lateral instability which 
is productive of slight impairment of the knee. A 20 percent 
rating is warranted for moderate impairment. A 30 percent rating 
is warranted for severe impairment. 
 
Degenerative arthritis, when established by X-ray findings, will 
be rated under DC 5003 on the basis of limitation of motion under 
the appropriate DC's for the specific joint or joints involved. 
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate DC's, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion to be 
combined, not added under DC 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm 
or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a. 
For purpose of rating disability from arthritis, the knee is 
considered a major joint. 38 C.F.R. § 4.45(f). 
 
The VA Office of General Counsel has stated that compensating a 
claimant for separate functional impairment under DC's 5257 and 
5003 does not constitute pyramiding. VAOPGCPREC 23-97 (July 1, 
1997). In this opinion, the VA General Counsel held that a 
Veteran who has arthritis and instability of the knee may be 
rated separately under DC's 5003 and 5257, provided that a 
separate rating is based upon additional disability. 
Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General 
Counsel further explained that if a Veteran has a disability 
rating under DC 5257 for instability of the knee, and there is 
also X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59. See 
also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate 
ratings under DC 5260 for limitation of flexion of the leg and DC 
5261 for limitation of extension of the leg may be assigned for 
disability of the same joint). The severity of disability 
resulting from a scar is ascertained, for VA rating purposes, by 
application of the criteria set forth at 38 C.F.R. § 4.118. A 
scar is rated according to location, type, and characteristics. 
Separate ratings may be assigned based upon appearance, healing, 
and/or impairment of function of the part affected. Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The Veteran injured his left knee in service in 1982, at which 
time he underwent arthroscopic surgery to repair a torn meniscus. 
In November 2000, the Veteran was seen with complaints of knee 
pain and occasional swelling. 

In October 2002, the Veteran attended a VA examination. He 
complained of pain along the medial edge of the knee, as well as 
swelling, popping, and grinding. There was no buckling or 
locking. The Veteran complained of flare-ups two to three times a 
month for several days, which result in no additional activity 
restrictions. Examination revealed anterior instability, no 
crepitus, tenderness, flexion to 120 degrees with no diminution 
with repetition. He was diagnosed as status post left lateral 
collateral ligament surgery.

In November 2005, radiologic examination (x-ray) revealed minor 
medial compartment osteoarthritis.

In October 2006, the Veteran attended a VA examination. Range of 
motion was 0 to 120 degrees with pain at the extreme of flexion. 
This is considered non-compensable range of motion for the knee.  
See 38 C.F.R. § 4.71a, DC 5260 and 5261.  Stability was complete 
with slight medial laxity in the fully extended position. There 
was no lateral laxity. McMurray's and drawer signs were negative. 
He was diagnosed with slight medial instability but an otherwise 
normal knee.

In November 2006, the Veteran complained of mild swelling and 
tenderness of the left knee. In November 2008, he went to the 
emergency room with left knee pain, which was attributed to gout. 
He was seen several times over the following two months for this 
problem. In February 2009, an MRI showed a tear in the body and 
posterior horn of the medial meniscus and moderate joint 
effusion. The examiner diagnosed osteoarthritis and a meniscal 
tear. In June 2009, he was seen for a swollen left knee with 
prepattaler bursitis and possible early gout. There was extreme 
tenderness and pain with varus or valgus stress.

The Veteran attended a VA examination in October 2009. Motor 
strength of the left knee was normal. Extension was to 0 and 
flexion was to 60, both with pain. Repetitive testing did not 
affect the range of motion. There were no reported flare-ups, and 
no additional limitations caused by pain, fatigue, weakness, or 
lack of endurance following repetitive use. Radiologic 
examination showed small suprapatellar joint effusion and an 
otherwise normal knee.

Since October 2002, the medical evidence has demonstrated that 
the Veteran has instability of the left knee. In October 2006, a 
VA examiner described this instability as "slight." There is no 
other evidence that the instability could be considered moderate 
or severe. When questioned at the 2009 examination, he indicated 
that the knee did not buckle.  As such, the Veteran is entitled 
to a 10 percent rating for slight instability under DC 5257.

The Board has considered whether a more favorable result is 
available under any other diagnostic code. The Veteran is not 
entitled to a rating under DC 5256, as there is no evidence of 
ankylosis. The Veteran is not entitled to a rating under DC 5258, 
as there is no evidence of dislocated semilunar cartilage with 
locking, pain, and effusion, or of removed semilunar cartilage. 
While a February 2009 MRI did show a tear in the medial meniscus, 
there was no evidence of dislocated or removed cartilage. The 
Veteran is not entitled to a compensable rating under DC 5260 or 
DC 5261 for limitation of either flexion of extension. At worst, 
in October 2009, extension was to 0 degrees and flexion was to 60 
degrees.

However, the Veteran is entitled to a separate rating for 
degenerative arthritis under DC 5003. There is evidence of 
degenerative arthritis confirmed by MRI in November 2005 and 
February 2009.  See VAOPGCPREC 9-98, supra.

The Board has also considered functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra. However, 
an increased evaluation is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
Veteran's symptoms are contemplated by the ratings already 
assigned.
 
Consideration has also been given as to whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis. Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993). Under Thun v. Peake, 22 Vet App 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is entitled 
to an extraschedular rating. First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms." Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating. 
 
With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
knee disabilities are inadequate. A comparison between the level 
of severity and symptomatology of the Veteran's knee disability 
with the established criteria found in the rating schedule for 
knee disabilities shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology; as 
discussed above, the rating criteria considers instability, 
degenerative arthritis, and range of motion of the knee. 
 
The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms." The 
record does not show that the Veteran has required frequent 
hospitalizations for his knee. Moreover, there is also no 
evidence in the medical records of an exceptional or unusual 
clinical picture. Additionally, there is not shown to be evidence 
of marked interference with employment due to the disability. In 
short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating. See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired). The Board 
therefore has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted. 
 
The preponderance of the evidence is against a higher initial 
rating than that discussed herein. Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more favorable 
result. Therefore, a rating in excess of 10 percent for 
instability and 10 percent for degenerative arthritis cannot be 
granted.

2. Bilateral Pes Planus

The Veteran has been service-connected for bilateral pes planus 
since February 1997. He filed the claim for increase from which 
this appeal stems in April 2002.

The Veteran's pes planus is currently rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5276, for acquired flatfoot. To receive a 
10 percent disability rating under this Diagnostic Code, there 
must be a showing of moderate acquired flatfoot with the weight 
bearing line over or medial to the great toe, inward bowing of 
the tendo Achilles, or bilateral or unilateral pain on 
manipulation and use of feet. For severe flatfoot with objective 
evidence of marked deformity (pronation, abduction, etc.), pain 
on manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, 20 and 30 percent ratings 
(unilateral and bilateral, respectively) are assigned. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.

In January 2002, the Veteran was seen for painful flat feet, 
including pain in the arches. On examination there was severe 
pronation secondary to plantar fasciitis. 

In October 2002, the Veteran attended a VA examination. 
Examination of the feet revealed tinea pedis and pes planus. The 
right foot had dorsiflexion to 25 degrees and plantar flexion to 
35 degrees. The left foot had dorsiflexion to 20 degrees and 
plantar flexion to 30 degrees. There were no obvious callouses. 
He was diagnosed with bilateral pes planus. Radiologic 
examination showed no evidence to support a pes planus diagnosis.

In April 2003, the Veteran was seen with pain across the balls of 
his feet. There was severe pronation. He was diagnosed with 
metatarsalgia and excessive pronation. In July 2005, a private 
provider diagnosed severe plantar fasciitis and excessive 
pronation. He saw the Veteran several times with complaints of 
foot pain, and often referred to this pain as "flat feet."

In October 2006, the Veteran attended a VA examination. He 
reported that he could work a 10 hour shift but with pain. His 
arches were almost completely flat. There was no evidence of 
abnormal weight bearing and no visible calluses. There was no 
pain on manipulation, no swelling, no marked pronation, no 
tenderness of plantar surface, and no marked inward displacement 
or severe spasm of the Achilles tendon. He was diagnosed with 
bilateral pes planus but otherwise normal feet.

In July 2008, the Veteran was seen by a private provider with 
complaints of left foot and ankle pain for two weeks, which the 
examiner attributed to the left ankle. The Veteran was seen for a 
sore right foot in July 2008. Examination revealed hallux 
limitus.

Based upon the evidence of record and resolving the benefit of 
the doubt in favor of the Veteran, the Board finds that the 
symptomatology of the Veteran's bilateral pes planus more closely 
approximates the criteria for a 30 percent disability rating. 38 
C.F.R. § 4.7. The Veteran's symptoms, taking into account his 
reports of pain in January 2002, April 2003, July 2005, and July 
2008, as well as reports of swelling and diagnoses of extreme 
pronation and severe plantar fasciitis, warrant a 30 percent 
disability rating. The record clearly reflects that the Veteran 
has swelling, excessive pronation, and bilateral pain on use of 
feet due to his service-connected pes planus, despite the use of 
orthotics 
 
The Veteran reports pain and discomfort with use in both feet and 
he is competent to report such symptoms. See Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002) (appellant competent to testify 
regarding symptoms capable of lay observation). The Veteran's 
reports of bilateral foot pain appear consistent throughout the 
period in question and the Board has no reason to doubt her 
credibility in this regard. Therefore, resolving reasonable doubt 
in the Veteran's favor, the Board finds that the disability 
picture for his bilateral foot disability more nearly 
approximates the criteria for a 30 percent evaluation.

This is the maximum rating available under DC 5276.  The Board 
has considered whether a more favorable rating is available under 
any other diagnostic code. However, there is no evidence that the 
Veteran has claw foot, the only disability which would warrant a 
rating greater than 30 percent under the diagnostic codes used to 
rate disabilities of the feet. 38 C.F.R. § 4.71a, Diagnostic Code 
5278.  Consequently, this code is not for application.

Consideration has also been given as to whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis. With respect to the first prong of Thun, the evidence in 
this case does not show such an exceptional disability picture 
that the available schedular evaluations for the service-
connected pes planus is inadequate. A comparison between the 
level of severity and symptomatology of the Veteran's knee 
disability with the established criteria found in the rating 
schedule for foot disabilities shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology; as discussed above, the rating criteria considers 
the severity of the pes planus. 
 
The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms." The 
record does not show that the Veteran has required frequent 
hospitalizations for his feet. Moreover, there is also no 
evidence in the medical records of an exceptional or unusual 
clinical picture. Additionally, there is not shown to be evidence 
of marked interference with employment due to the disability. In 
short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating. See Van Hoose, supra. The Board 
therefore has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted. 
 
The preponderance of the evidence is against a rating greater 
than 50 percent. As the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt 
are not applicable to warrant a more favorable result. Therefore, 
a rating in excess of 30 percent for bilateral pes planus cannot 
be granted.


ORDER

The appeal for an initial rating in excess of 10 percent lateral 
instability is denied.

A separate 10 percent rating for degenerative arthritis is 
granted.

A 30 percent evaluation for bilateral pes planus is granted.


REMAND

At his February 2009 hearing, the Veteran identified several 
private medical records relating to his sleep apnea claim which 
do not appear to be associated with the claims file. Regulations 
provide that efforts must be made to secure all private medical 
records and VA records that may exist related to the Veteran's 
claim. 38 C.F.R. § 3.159(c)(1) defines reasonable efforts in 
obtaining records outside the custody of the federal government 
as "an initial request for the records, and, if the records are 
not received, at least one follow-up request." The Veteran 
reported seeing an ear nose and throat specialist in 1996 or 
1997, then being referred to a Dr. Daley in Savannah, Georgia. 
Although the Veteran reported that he had already submitted these 
records to VA, they are not in the claims file. On remand, the 
Veteran should be asked to provide more details about these and 
any other providers he has seen for sleep apnea. These records 
should be obtained.

Specific to requests to reopen, the claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection. See Kent v. Nicholson, 
20 Vet. App. 1 (2006). In this case, the notice letter provided 
to the appellant in November 2006 was inadequate. The November 
2006 letter stated that the Veteran's claim had been previously 
denied in March 2004, when it was actually denied in a rating 
decision dated March 1998. Consequently, the Board finds that 
adequate notice has been provided, as the appellant was informed 
about what evidence is necessary to substantiate the element(s) 
required to establish service connection that were found 
insufficient in the previous denial. 

Accordingly, the case is REMANDED for the following action:

1. Additional VCAA notice must be provided 
to the Veteran, including a description of 
the provisions of the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the Veteran's 
responsibilities and VA's responsibilities 
in developing the evidence, including what 
evidence the Veteran is responsible to 
obtain and what evidence VA will obtain.

Ask the Veteran to provide the full name 
and address of any provider he has seen 
for sleep apnea, including the ear nose 
and throat specialist in 1996 or 1997 and 
Dr. Daley in Savannah, Georgia.

With regard to the new and material 
claims, this notice should also explain 
that the Veteran's claims were originally 
denied in March 1998, explain the criteria 
for reopening a previously denied claim, 
explain the criteria for establishing 
service connection, and provide the 
Veteran with information concerning why 
his claim was previously denied (he was 
previously denied because the disorders at 
issue manifest during the period of 
service from which he received a bad 
conduct discharge).

2. Obtain the Veteran's current and 
complete treatment records from any 
provider that he identifies. Evidence of 
attempts to obtain these records should be 
associated with the claims file. Do not 
associate duplicate records with the 
claims file.

3. After completing the above action, the 
claim should be readjudicated. If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative. 
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must 
be afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


 Department of Veterans Affairs


